We are of the opinion that the discretionary powers conferred by the testator on the original trustee were intended by the testator to be annexed to the office of trustee, rather than to be personal to the original trustee, and, hence, that they can be exercised by the new trustee. Our reasons for this opinion are, 1st, that there is nothing in the language to show that the powers *Page 326 
conferred were because of any peculiar confidence reposed by the testator in the person originally named as trustee, and, 2nd, to withhold the exercise of the discretionary powers by the new trustee, would have the effect to defeat the object of the trust.Burdick v. Goddard, 11 R.I. 516, 518.